Citation Nr: 1403633	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-10 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 60 percent for type I diabetes mellitus with bladder dysfunction, erectile dysfunction, and neuropathy of the bilateral upper and lower extremities. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1999 to February 2001.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Regional Office (RO) in San Diego, California.

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the Virtual VA and VBMS system, to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

On January 17, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the authorized representative of record that the Veteran desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased rating in excess of 60 percent for type I diabetes mellitus with bladder dysfunction, erectile dysfunction, and neuropathy of the bilateral upper and lower extremities have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When an appellant does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal. 38 U.S.C.A. §§ 7104, 7105(d). 

In a statement received by the Board in January 2013, the authorized representative of record indicated that the Veteran wished to withdraw his appeal currently before the Board.  Given his clear intent to withdraw his appeal, further action by the Board on this issue would not be appropriate.  38 U.S.C.A. § 7105.


ORDER

The appeal is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


